                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 18-cv-62762-BLOOM/Valle

JAMES COLOSIMO,

       Plaintiff,
v.

WRIGHT NATIONAL FLOOD
INSURANCE COMPANY,

      Defendant.
__________________________/

                                   ORDER OF DISMISSAL

       THIS CAUSE is before the Court upon a sua sponte review of the record. Plaintiff

commenced this action by filing a Complaint on November 13, 2018, ECF No. [1]

(“Complaint”). For the reasons set for below, the Court lacks subject matter jurisdiction and

dismisses the Complaint.

        “[I]t is well settled that a federal court is obligated to inquire into subject matter

jurisdiction sua sponte whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168

F.3d 405, 410 (11th Cir. 1999). “The jurisdiction of a court over the subject matter of a claim

involves the court’s competency to consider a given type of case, and cannot be waived or

otherwise conferred upon the court by the parties. Otherwise, a party could work a wrongful

extension of federal jurisdiction and give courts power the Congress denied them.” Id. (quoting

Jackson v. Seaboard Coast Line R.R., 678 F.2d 992, 1000-01 (11th Cir. 1982)) (internal

quotations omitted). Further, a “district court may act sua sponte to address the issue of subject

matter jurisdiction at any time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th Cir. 2006)

(footnote call numbers and citations omitted). Accordingly, “once a federal court determines
                                                             Case No. 18-cv-62762-BLOOM/Valle


that it is without subject matter jurisdiction, the court is powerless to continue.” Univ. of S. Ala.,

168 F.3d at 410.

        Plaintiffs must provide a statement of the grounds for the Court's subject matter

jurisdiction. See Fed. R. Civ. P. 8(a) (“A pleading ... shall contain (1) a short and plain statement

of the grounds upon which the court's jurisdiction depends[.]”). Here, Plaintiff's Complaint

asserts that “[o]riginal exclusive jurisdiction is conferred upon this Court pursuant to the

National Flood Insurance Act of 1968, 42 U.S.C. § 4001 et seq.” ECF No. [1] at ¶ 4. However,

Section 4001 creates no private cause of action. See Segall v. Rapkin, 875 F. Supp. 240, 241

(S.D.N.Y. 1995) (“Section 4001 creates no private right of action explicitly” and “[t]he purpose

of Section 4001 does not impliedly create a private right of action”). Thus, the Court dismisses

the complaint for lack of subject matter jurisdiction. See Fed. R. Civ.P. 12(h)(3).

        Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE;

               2. All pending motions are DENIED AS MOOT and all deadlines are

                   TERMINATED;

               3. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, this 16th day of November,

2018.



                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE




                                                  2
                        Case No. 18-cv-62762-BLOOM/Valle


Copies to:

Counsel of Record




                    3
